 



      Exhibit 10.16   EXECUTION VERSION

Limited Liability
Company Operating Agreement
of
Newspaper Agency Company, LLC
July 1, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I     1   Definitions     1   ARTICLE II     10   The
Limited Liability Company     10  
 
  2.1   Formation     10  
 
  2.2   Name     10  
 
  2.3   Business Purpose     10  
 
  2.4   Registered Agent     11  
 
  2.5   Term     11  
 
  2.6   Principal Place of Business     11  
 
  2.7   Title to Company Property     11  
 
  2.8   The Members     11  
 
  2.9   Fiscal Year     11  
 
  2.10   Representations and Warranties of the Parties     12  
 
  2.11   Survival of Representations and Warranties     13   ARTICLE III     13
  Capital Structure and Contributions     13  
 
  3.1   Capital Contributions     13  
 
  3.2   Failure to Make Capital Contributions     14  
 
  3.3   No Right to Return of Capital Contributions     14  
 
  3.4   Loans by Third Parties     15   ARTICLE IV     15   Capital Accounts;
Allocation of Profits and Losses     15  
 
  4.1   Capital Accounts     15  
 
  4.2   Book Allocation     16  
 
  4.3   Tax Allocations     20   ARTICLE V     22   Distributions     22  
 
  5.1   In General     22  
 
  5.2   Periodic Distributions     22   ARTICLE VI     22   Accounting and
Reports     22  
 
  6.1   Books and Records     22  
 
  6.2   Reports to Members     23  
 
  6.3   Tax Matters Member/Annual Tax Returns     24  
 
  6.4   Actions in Event of Audit     27  
 
  6.5   Tax Election     27   ARTICLE VII     28   Actions by Members     28  
 
  7.1   Meetings/Actions by Members     28  
 
  7.2   Certain Matters Requiring Approval of the Members     28  
 
  7.3   Action by Consent     29  
 
  7.4   Limitation on Rights of Defaulting Member     30  

-i-



--------------------------------------------------------------------------------



 



                  ARTICLE VIII     30   Management Committee     30  
 
  8.1   The Management Committee     30  
 
  8.2   Limitation of Rights of Defaulting Member     30   ARTICLE IX     31  
Transfer of Company Interests; Additional and Substitute Members     31  
 
  9.1   Prohibited Transfers     31  
 
  9.2   Permitted Transfers by Members     31  
 
  9.3   Substitute Member     33  
 
  9.4   Involuntary Transfers     33   ARTICLE X     37   Dissolution and
Liquidation     37  
 
  10.1   Dissolution     37  
 
  10.2   Closing of Affairs     37  
 
  10.3   Orderly Liquidation     39  
 
  10.4   Deficit Upon Liquidation     39   ARTICLE XI     39   Amendments to
Agreement     39   ARTICLE XII     40   Indemnification     40  
 
  12.1   Remedies for Breach     40  
 
  12.2   Limitation of Liability     40  
 
  12.3   Indemnification by Members for Breach of Representations or Warranties
    40  
 
  12.4   Indemnification by Company     43   ARTICLE XIII     47   General
Provisions     47  
 
  13.1   Arbitration     47  
 
  13.2   Notices     47  
 
  13.3   Confidentiality     48  
 
  13.4   Public Announcements     50  
 
  13.5   Entire Agreement, Amendments, etc.     50  
 
  13.6   Construction Principles     50  
 
  13.7   Counterparts     51  
 
  13.8   Severability     51  
 
  13.9   Expenses     51  
 
  13.10   Governing Law     51  
 
  13.11   Binding Effect     52  
 
  13.12   Additional Documents and Acts     52  
 
  13.13   Third Party Beneficiaries     52  
 
  13.14   Limited Liability Company     52  

-ii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1
  2006 Amended and Restated Salt Lake JOA

-iii-



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
NEWSPAPER AGENCY COMPANY, LLC
     This Liability Company Operating Agreement is made and entered into as of
the 1st day of July, 2006, between Kearns-Tribune, LLC., a Utah limited
liability company, and Deseret News Publishing Company, a Utah corporation
(“DNPC”). K-T, LLC and DNPC shall hereafter be known as and referred to as the
“Members” and individually as a “Member.”
ARTICLE I
Definitions
     “Absolute Majority Vote of the Management Committee” means the affirmative
vote of a majority of all of the appointed members of the Management Committee
irrespective of whether all of the appointed members of the Management Committee
are present at a duly constituted meeting of the Management Committee.
     “Act” means the Utah Limited Liability Company Act, as in effect from time
to time.
     “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
               (i) such Capital Account shall be deemed to be increased by any
amounts that such Member is deemed to be obligated to restore pursuant to
(A) the penultimate sentence of Regulations Section 1.704-2(g)(1), or (B) the
penultimate sentence of Regulations Section 1.704-2(i)(5); and,

-1-



--------------------------------------------------------------------------------



 



               (ii) such Capital Account shall be deemed to be decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
     “Affiliate” means any person controlled by, controlling, or under common
control with the entity in question.
     “Agreement” means this document.
     “Bankruptcy Event” means with respect to any Member (i) the application
for, or the consent to, the appointment of a conservator, receiver, trustee,
liquidator or the like for itself or its property; (ii) the admission in writing
of its inability to pay its debts as they mature; (iii) the making of a general
assignment for the benefit of its creditors; (iv) its being adjudicated as
bankrupt or insolvent; (v) its filing a voluntary petition in bankruptcy or a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any insolvency law, or an answer admitting the material
allegations of a petition filed against it in any bankruptcy, reorganization, or
insolvency proceedings, or corporate action taken by it for the purpose of
effecting any of the foregoing or (vi) an order, judgment, or decree being
entered against it by a court or governmental agency of competent jurisdiction,
approving a petition seeking reorganization of it or appointing a conservator,
receiver, trustee, liquidator, or the like for it or for all or a substantial
part of its assets, and such order, judgment, or decree continuing unstayed or
in effect for any period of thirty (30) consecutive days, or an involuntary
petition being filed against it in bankruptcy or seeking reorganization under
the Bankruptcy Act (and the same not having been dismissed within sixty
(60) days).

-2-



--------------------------------------------------------------------------------



 



     “Book Value” means, with respect to any asset of the Company, the adjusted
basis of such asset as of the relevant date for federal income tax purposes,
except as follows:
               (i) the initial Book Value of any asset contributed by a Member
to the Company shall be the fair market value of such asset as determined by all
of the Members. The determination by the Members of the fair market value of
those assets contributed to the Company in conjunction with the formation of the
Company is set forth in Exhibit “A.”
               (ii) the Book Value of all Company assets (including intangible
assets such as goodwill) shall be adjusted to equal their respective fair market
values as of the following times:
          (A) the contribution of money or other property (other than a de
minimis amount) to the Company by a new or existing Member as consideration for
an interest in the Company;
          (B) the distribution by the Company to a Member of more than a de
minimis amount of money or Company property as consideration for an Interest in
the Company; and,
          (C) the liquidation of the Company within the meaning of
Regulation Section 1.704-1 (b)(2)(ii)(g);
               (iii) The Book Value of any property distributed to any Member
shall be adjusted to equal the gross fair market value (taking into account Code
Section 7701(g)) of such asset on the date of distribution as determined by the
distributee and all of the Members;

-3-



--------------------------------------------------------------------------------



 



               (iv) the Book Value of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1 (b)(2)(iv)(m), provided however, that
Book Value shall not be adjusted pursuant to this subsection (iv) to the extent
all of the Members determine that an adjustment pursuant to subsection
(ii) above is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subsection (iv); and,
               (v) if the Book Value of an asset has been determined or adjusted
pursuant to subsections (ii), (iii) or (iv) above, any such adjustment shall be
reflected in the Profits and/or Losses of the Company (for book purposes but not
for tax purposes) and allocated among the Members in accordance with
Section 4.2, and such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses and other items allocated pursuant to Section 4.2.
     The foregoing definition of Book Value is intended to comply with the
provisions of Regulation Section 1.704-1 (b)(2)(iv) and shall be interpreted and
applied consistently therewith.
     “Business Day” means any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of Utah).
     “Business Plan” means the NAC Annual Plan as defined in Section 2.02 of the
Salt Lake JOA.

-4-



--------------------------------------------------------------------------------



 



     “Business Purpose” shall have the meaning ascribed in Section 2.3.
     “Capital Account” means, for each Member, the capital account maintained by
the Company for such Member as described in Section 4.1.
     “Capital Contribution” means the amount of money and the agreed fair market
value of other property (net of any liabilities secured by such property that
the Company is considered to assume or take subject to Code Section 752)
contributed by a Member to the Company pursuant to Article III hereof.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor statute. A reference to the Code shall be deemed to
include any mandatory or successor provisions thereto.
     “Company” means the Newspaper Agency Company, LLC, a Utah limited liability
company, or its successor in interest, as identified in Section 2.3.
     “Company Minimum Gain” means the aggregate amount of gain (of whatever
character), determined for each Nonrecourse Liability of the Company, that would
be realized by the Company if it disposed of the Company property subject to
such liability in a taxable transaction in full satisfaction thereof (and for no
other consideration) and by aggregating the amounts so computed, determined in
accordance with Regulation Sections 1.704-2(d) and (k).
     “Defaulting Member” shall have the meaning ascribed in Section 3.4.
     “Depreciation” means, for each Fiscal Year or part thereof, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for federal income tax purposes with respect to an asset for such Fiscal Year or
part thereof, except that if the Book Value of an asset differs from its
adjusted basis for federal

-5-



--------------------------------------------------------------------------------



 



income tax purposes, the depreciation, amortization or other cost recovery
deduction for such Fiscal Year or part thereof shall be determined in accordance
with Treasury Regulations Section 1.704-3(d).
     “Distribution Plan” shall have the meaning ascribed to it in
Section 10.2(a) hereof.
     “Effective Date” shall mean the date of this Agreement.
     “ERISA” means the Employment Retirement Income Security Act of 1974, as
amended.
     “Excess Losses” shall have the meaning ascribed to it in Section 4.2(c)(i)
hereof.
     “Excluded Assets” shall have the meaning ascribed to it in Section 3.10
hereof.
     “Fiscal Year” means the fiscal year of the Company as defined in
Section 2.10 hereof.
     “GAAP” means generally accepted accounting principles, as in effect from
time to time.
     “Interest” means, with respect to any Member at any time, such Member’s
entire beneficial ownership interest in the Company at such time, including such
Member’s Capital Account, voting rights (if any), and right to share in Profits
and Losses, all items of income, gain, loss, deduction and credit, distributions
and all other benefits of the Company as specified in this Agreement, together
with such Member’s obligations to comply with all of the terms of this
Agreement. With respect to any person other than a Member, “Interest” means the
entirety of such person’s rights and obligations with respect to the Company.
     “Salt Lake JOA” shall have the meaning ascribed in Section 2.3.
     “K-T, LLC” means Kearns-Tribune, LLC, a Utah limited liability company.

-6-



--------------------------------------------------------------------------------



 



     “Management Committee” shall have the meaning ascribed to it in
Section 8.1.
     “Member Nonrecourse Debt” has the meaning ascribed to such term in
Regulation Section 1.704-2(b)(4).
     “Member Nonrecourse Debt Minimum Gain” means the aggregate amount of gain
(of whatever character), determined for each Member Nonrecourse Debt, that would
be realized by the Company if it disposed of the Company property subject to
such Member Nonrecourse Debt in a taxable transaction in full satisfaction
thereof (and for no other consideration) determined in accordance with the
provisions of Regulation Section 1.704-2(i)(5) for determining a Member’s share
of minimum gain attributable to a Member Nonrecourse Debt.
     “Member Nonrecourse Deductions” means the excess, if any, of (i) the net
increase, if any, in the amount of Member Nonrecourse Debt Minimum Gain during
any Fiscal Year over (ii) the aggregate amount of any distributions during such
Fiscal Year of proceeds of a Member Nonrecourse Debt that are allocable to an
increase in Member Nonrecourse Debt Minimum Gain, determined after application
of Regulation Section 1.704-2(k).
     “Newspaper Agency Corporation” or “NAC” mean the Newspaper Agency
Corporation, a Utah corporation.
     “Non-Defaulting Member” shall have the meaning ascribed in Section 3.4.
     “Nonrecourse Deductions” shall have the meaning set forth in
Regulation Section 1.704-2(b)(1).

-7-



--------------------------------------------------------------------------------



 



     “Nonrecourse Liability” shall mean any Company liability (or portion
thereof) for which no Member or a related person (as defined in
Regulation Section 1.752-4(b)) bears the economic risk of loss for that
liability under Regulation Section 1.752-2.
     “Percentage Interest” means, for K-T, LLC, or its successor-in-interest,
fifty-eight percent (58%) and for DNPC, or its successor-in-interest, forty-two
percent (42%), as may be adjusted from time to time in accordance with this
Agreement.
     “Profits” and “Losses” means, for each Fiscal Year or part thereof, the
taxable income or loss of the Company for such Fiscal Year determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
               (i) any income of the Company that is exempt from federal income
tax shall be added to such taxable income or loss;
               (ii) any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as such pursuant to
Regulation Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable
income or loss;
               (iii) any Depreciation for such Fiscal Year or part thereof shall
be taken into account in lieu of the depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss;
               (iv) gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed with reference to the Book Value of the property
disposed of, rather than the adjusted tax basis of such property;

-8-



--------------------------------------------------------------------------------



 



               (v) in the event the Book Value of any Company asset is adjusted
pursuant to Section (ii), (iii) or (iv) of the definition of Book Value hereof,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such assets for purposes of computing Profits and Losses;
and,
               (vi) such taxable income or loss shall be deemed not to include
any income, gain, loss, deduction or other item thereof allocated pursuant to
Section 4.2(c) or Section 4.3.
     “Regulations” means the income tax regulations promulgated under the Code
by the Department of the Treasury, as such regulations may be amended from time
to time.
     “Reserved Matters” shall have the meaning ascribed in Sections 3.2, 7.2 and
8.1.
     “Substitute Member” shall have the meaning ascribed in Section 9.3.
     “Tax Matters Member” shall have the meaning ascribed in Section 6.3.
     “Transfer” means any sale, assignment, gift, hypothecation, pledge,
encumbrance, alienation, mortgage or other disposition, whether voluntary or by
operation of law, of an Interest or any portion thereof.
     “Transferee” means a purchaser, transferee, assignee (other than collateral
assignees) or any other person who takes, in accordance with the terms of this
Agreement, an Interest in the Company, and who thereby becomes bound by all the
terms of this Agreement, regardless of whether such person becomes a Substitute
Member.

-9-



--------------------------------------------------------------------------------



 



ARTICLE II
The Limited Liability Company
     2.1 Formation. Articles of Organization for the Company were filed with the
Utah Division of Corporations and Commercial Code on May 23, 2006 in conformity
with the Act. All of the Members undertake hereafter to execute or cause to be
executed from time to time all other instruments, certificates, notices and
documents, and to do or cause to be done all such filing, recording, publishing
and other acts, in each case, as may be necessary or appropriate from time to
time to comply with all applicable requirements for the operation and, when
appropriate, termination of a limited liability company in the State of Utah and
all other jurisdictions where the Company shall desire to conduct its business.
     2.2 Name. The name of the Company shall be “Newspaper Agency Company, LLC,”
and its business shall be carried on in this name with such variations and
changes, if any, as may be necessary or appropriate to comply with the
requirements of the jurisdictions in which the Company’s operations are
conducted.
     2.3 Business Purpose. The purpose of the Company (the “Business Purpose”)
is to carry on any lawful business and to engage in any lawful act or activity
for which a limited liability company may be formed under the Act or other
applicable laws of the State of Utah; provided, however, that except as the
Members shall approve otherwise, the Company’s activities shall hereafter be
limited to acting as the agent of the members as contemplated by the Amendment
and Restatement of Agreement dated as of July 1, 2006 which is attached as
Exhibit 1 to this Agreement (the “Salt Lake JOA”), as the same may hereafter be
amended and/or restated.

-10-



--------------------------------------------------------------------------------



 



     2.4 Registered Agent. The registered office of the Company in the State of
Utah and its registered agent for service of process on the Company in the State
of Utah shall be as set forth in the Articles of Organization of the Company, as
filed with the Division of Corporations and Commercial Code of the State of
Utah, as the same may be amended from time to time.
     2.5 Term. The term of the Company shall continue until dissolved and
liquidated in accordance with Article X hereof.
     2.6 Principal Place of Business. The Company shall maintain its principal
place of business within the county of Salt Lake, Utah, at such location or
locations as it may from time to time select.
     2.7 Title to Company Property. Legal title to all property of the Company
shall be held and conveyed in the name of the Company.
     2.8 The Members. The name and place of residence of each Member is as
follows:

         
 
  Name   Address
 
       
 
  Kearns-Tribune, LLC   c/o Media News Group, Inc.
 
      1560 Broadway, Suite 2100
 
      Denver, CO 80202
 
       
 
  Deseret News Publishing Company   30 East 100 South
 
      Salt Lake City, UT 84111

     2.9 Fiscal Year. Unless the Management Committee shall at any time
otherwise determine, the fiscal year and taxable year of the Company shall
hereafter end on June 30th of each year unless otherwise required by Section 706
of the Code.

-11-



--------------------------------------------------------------------------------



 



     2.10 Representations and Warranties of the Parties. Each of the parties
represents and warrants that:
          (a) It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization;
          (b) It has all requisite power and authority to enter into this
Agreement; the execution and delivery by such party of this Agreement and the
consummation by such party of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such party; and this
Agreement has been duly and validly executed and delivered by such party and
constitutes (assuming the due and valid execution and delivery of this Agreement
by the other party), the legal, valid and binding obligation of such party,
enforceable against it in accordance with its terms;
          (c) There is no litigation pending or, to the best knowledge of such
party, threatened against such party which has a reasonable likelihood of
materially and adversely affecting the operations, properties or business of the
Company or any of such party’s obligations under this Agreement;
          (d) The execution, delivery and performance by such party of this
Agreement will not result in a breach of any of the terms, provisions or
conditions of any agreement to which such party is a party which has a
reasonable likelihood of materially and adversely affecting the operations,
properties or business of the Company or such party’s obligations under this
Agreement;
          (e) The execution and delivery by such party of this Agreement and the
continuation of the Company as a limited liability company does not require any
filing by

-12-



--------------------------------------------------------------------------------



 



such party with, or approval or consent of, any governmental authority which has
not already been made or obtained; and,
          (f) It is acquiring or has acquired its Interest for its own account
for investment, without a view to, or for, resale in connection with the
distribution thereof in violation of U.S. federal or state securities laws, and
with no present intention of distributing or reselling any part thereof.
          (g) The Company shall receive good and marketable title to the assets
contributed by it.
     2.11 Survival of Representations and Warranties. The representations and
warranties of each of the parties contained in Section 2.10 of this Agreement
are each made as of the Effective Date of this Agreement and shall survive until
the dissolution of the Company.
ARTICLE III
Capital Structure and Contributions
     3.1 Capital Contributions. In addition to the Member’s initial capital
contributions, in the event it shall from time to time be determined, in the
manner set forth in Section 6.06 of the Salt Lake JOA, that the Company shall
hereafter require funds for any authorized business purpose, all such funds,
unless duly authorized hereunder to be obtained from outside sources, shall be
contributed by the Members in proportion to their Percentage Interests, when and
as such additional contributions may be duly authorized pursuant to the
provisions of Section 6.06 of the Salt Lake JOA. Any such authorization will be
a Reserved Matter.

-13-



--------------------------------------------------------------------------------



 



     3.2 Failure to Make Capital Contributions. If either Member (the
“Defaulting Member”) fails to make any capital contribution required under this
Agreement, the other Member (the “Non-Defaulting Member”) may, as provided in
Section 6.06 of the Salt Lake JOA, lend the amount thereof to the Defaulting
Member by contributing such amount to the Company on behalf of the Defaulting
Member. In any such event, as provided in Section 6.06 of the Salt Lake JOA,
(i) no distributions shall thereafter be made to the Defaulting Member by the
Company pursuant to Section 5.2 hereof or otherwise until the full amount of
each such loan that was made or incurred by the Non-Defaulting Member, plus
interest from the date of default to the date(s) of such repayment(s) at the
rate provided in Section 6.06 of the Salt Lake JOA, has been paid in full to the
Non-Defaulting Member by the Defaulting member and (ii) all such distributions
which are thus withheld by the Company from the Defaulting Member shall instead
concurrently be paid by the Company to the Non-Defaulting Member in repayment of
such party’s loan(s). If more than one loan is made by a Non-Defaulting Member
in accordance with this Section 3.3, all repayments shall first be applied to
interest owing on the loans in the order in which the loans were made and then
to principal owing on the loans in the same order. All such loans, to the extent
not earlier repaid in the manner hereinafter provided, shall be due and payable
in full on the third anniversary of the failure to make the capital contribution
which gave rise to such indebtedness.
     3.3 No Right to Return of Capital Contributions. No Member shall hereafter
have the right to have returned to it any portion of its Capital Contributions
or be paid any distributions from the Company, except as provided in Articles V
or XI hereof.

-14-



--------------------------------------------------------------------------------



 



     3.4 Loans by Third Parties. Subject to any applicable provisions of
Article VIII hereof, the Company may borrow funds from or enter into credit,
guarantee, financing or refinancing arrangements for any purpose with any Member
(provided that each of the Members is given reasonable notice and is afforded a
pro rata opportunity to participate therein) or from any other person, upon such
terms as the Management Committee determines appropriate.
ARTICLE IV
Capital Accounts; Allocation of Profits and Losses
     4.1 Capital Accounts. Each Member shall have a capital account (a “Capital
Account”) which account shall be (1) increased by the amount of (a) the Capital
Contributions of such Member, (b) the allocations to such Member of Profits and
items of income or gain pursuant to Section 4.2, and (c) any positive adjustment
to such Capital Account by reason of an adjustment to the Book Value of Company
assets (but only to the extent not included in (b)), and (2) decreased by the
amount of (x) any cash and the Book Value of any property (net of liabilities
secured by such property that such Member is considered to assume or take
subject to under Code Section 752) distributed to such Member (including any
distribution withheld from such Member and applied to repay a loan to such
Member pursuant to Section 3.4 hereof), (y) the allocation to such Member of
Losses and items of loss pursuant to Section 4.2, and (z) any negative
adjustment to such Capital Account by reason of an adjustment to the Book Value
of the Company assets (but only to the extent not covered in (y)). The
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with

-15-



--------------------------------------------------------------------------------



 



Regulation Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulation.
     4.2 Book Allocation.
          (a) In General. This Section 4.2 sets forth the general rules for book
allocations of Profits, Losses and similar items to the Members.
          (b) Profits and Losses. After giving effect to the special allocations
provided in Section 3 of the Salt Lake JOA and Section 4.2(c) hereof, Profits
and Losses shall be allocated to the Members in proportion to their Percentage
Interests.
          (c) Special Rules. Notwithstanding the general allocation rules set
forth in Section 4.2(b), the following special allocation rules shall apply
under the circumstances described.
               (i) Limitation on Loss Allocations. The Losses allocated to any
Member pursuant to Section 4.2(b) with respect to any Fiscal Year shall not
exceed the maximum amount of Losses that can be so allocated without causing
such Member to have an Adjusted Capital Account Deficit at the end of such
Fiscal Year. All Losses in excess of the limitation set forth in this Section
4.2(c)(i) (the “Excess Losses”) shall be allocated (1) first, to those Members
who will not be subject to this limitation, in the ratio that their Percentage
Interests bear to each other, and (2) second, any remaining amount to the
Members in the manner required by the Code and the Regulations.
               (ii) Qualified Income Offset. If in any Fiscal Year a Member
unexpectedly receives an adjustment, allocation or distribution described in
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and such adjustment,
allocation or distribution causes or increases an Adjusted Capital Account
Deficit for such Member, then, before

-16-



--------------------------------------------------------------------------------



 



any other allocations are made under this Agreement except for allocations under
4.2(c)(iii), (iv), (v) and (vi) of this Agreement (which shall be made before
any other allocations under this Agreement) or otherwise, such Member shall be
allocated items of income and gain (consisting of a pro rata portion of each
item of Company income, including gross income and gain) in an amount and manner
sufficient to eliminate such Adjusted Capital Account Deficit as quickly as
possible. This Section 4.2(c)(ii) is intended to comply with the qualified
income offset requirement of Regulation Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
               (iii) Company Minimum Gain Chargeback. If there is a net decrease
in Company Minimum Gain during any Fiscal Year, except as otherwise provided in
Regulation Section 1.704-2(f), each Member shall be allocated items of income
and gain for such Fiscal Year (and, if necessary, for subsequent Fiscal Years)
in proportion to, and to the extent of, such Member’s share of the net decrease
in Company Minimum Gain during such Fiscal Year determined in accordance with
Regulation Section 1.704-2(g). This Section 4.2(c)(iii) is intended to comply
with the minimum gain chargeback requirement of Regulation Section 1.704-2(f)
and the ordering rules set forth in Regulation Section 1.704-2(j) and shall be
interpreted consistently therewith.
               (iv) Member Nonrecourse Debt Minimum Gain Chargeback. If there is
a net decrease in Member Nonrecourse Debt Minimum Gain during any Fiscal Year,
then, except as otherwise provided in Regulation Section 1.704-2(i)(4), each
Member who has a share of Member Nonrecourse Debt, determined in accordance with
Regulation Section 1.704-2(i)(5), shall be allocated items of income and gain
for such

-17-



--------------------------------------------------------------------------------



 



Fiscal Year (and, if necessary, for subsequent Fiscal Years) in proportion to,
and to the extent of, such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain during such Fiscal Year determined in accordance
with Regulation Section 1.704-2(i)(4). This Section 4.2(c)(iv) is intended to
comply with the chargeback of partner nonrecourse debt minimum gain requirement
of Regulation Section 1.704-2(i)(4) and the ordering rules set forth in
Regulation Section 1.704-2(j) and shall be interpreted consistently therewith.
               (v) Member Nonrecourse Deductions. Member Nonrecourse Deductions
shall be allocated among the Members in accordance with the ratio in which the
Members share the economic risk of loss for the Member Nonrecourse Debt that
gave rise to those deductions. This allocation is intended to comply with the
requirements of Regulation Section 1.704-2(i) and shall be interpreted
consistently therewith.
               (vi) Nonrecourse Deductions. Nonrecourse Deductions for any
Fiscal Year shall be allocated to the Members in proportion to their Percentage
Interests.
               (vii) Limited Effect and Interpretation. The special rules set
forth in Sections 4.2(c)(i), (ii), (iii), (iv), (v) and (vi) (the “Regulatory
Allocations”) shall be applied only to the extent required by applicable
Regulations for the resulting allocations provided for in this Section 4.2,
taking into account such Regulatory Allocations, to be respected for federal
income tax purposes. The Regulatory Allocations are intended to comply with the
requirements of Regulation Sections 1.704-1(b), 1.704-2 and 1.752-1 through
1.752-5 and shall be interpreted and applied consistently therewith.

-18-



--------------------------------------------------------------------------------



 



               (viii) Curative Allocations. The Regulatory Allocations may not
be consistent with the manner in which the Members intend to divide the Company
Profits, Losses and similar items. Accordingly, Profits, Losses and other items
will be reallocated among the Members in a manner consistent with Regulations
Section 1.704-1(b) and 1.704-2 so as to negate as rapidly as possible any
deviation from the manner in which Company Profits, Losses and other items are
intended to be allocated among the Members pursuant to Section 4.2(b) that is
caused by the Regulatory Allocations.
               (ix) Change in Regulations. If the Regulations incorporating the
Regulatory Allocations are hereafter changed or if new Regulations are hereafter
adopted, and such changed or new Regulations, in the opinion of independent tax
counsel for the Company, make it necessary to revise the Regulatory Allocations
or provide further special allocation rules in order to avoid a significant risk
that a material portion of any allocation set forth in this Article IV would not
be respected for federal income tax purposes, the Members shall negotiate in
good faith any amendments to this Agreement as, in the opinion of such counsel,
are necessary or desirable, taking into account the interests of the Members as
a whole and all other relevant factors, to avoid or reduce significantly such
risk to the extent possible without materially changing the amounts allocable
and distributable to any Member pursuant to this Agreement.
               (x) Change in Members’ Interests. If there is a change in any
Member’s Percentage Interest during any Fiscal Year, allocations among the
Members shall be made in accordance with their Percentage Interests from time to
time during such Fiscal Year in accordance with Code Section 706, using the
closing-of-the-books

-19-



--------------------------------------------------------------------------------



 



method, except that Depreciation shall be deemed to accrue ratably on a daily
basis over the entire Fiscal Year during which the corresponding asset is owned
by the Company.
     4.3 Tax Allocations.
          (a) In General. Except as set forth in Section 4.3(b), allocations for
tax purposes of items of Profit, Loss and other items of gain, deduction, credit
and distribution therefor, shall be made in the same manner as allocations for
book purposes set forth in Section 4.2(b). Allocations pursuant to this
Section 4.3 are solely for purposes of federal, state and local income taxes and
shall not affect or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items or gain, deduction and
distribution pursuant to any provision of this Agreement.
          (b) Special Rules.
               (i) Elimination of Book/Tax Disparities. In determining a
Member’s allocable share of Company taxable income, the Member’s allocable share
of each item of Profits and Losses shall be properly adjusted to reflect the
difference between such Member’s share of the adjusted tax basis and the Book
Value of Company assets used in determining such item. Items of depreciation,
amortization, and gain or loss with respect to any contributed property, or with
respect to revalued property where Company property is revalued pursuant to
Regulation Section 1.704-1(b)(2)(iv)(f), shall be allocated to the Members under
the remedial method as provided in Regulation Section 1.704-3(d). This
Section 4.3(b)(i) is intended to comply with the requirements of Code Section
704(b) and Section 704(c) and Regulation Sections

-20-



--------------------------------------------------------------------------------



 



1.704-1(b)(2)(iv)(d)(3) and 1.704-3 and shall be interpreted and applied
consistently therewith.
               (ii) Allocation of Items Among Members. Except as otherwise
provided in Section 4.3(b)(i), each item of income, gain, loss and deduction and
all other items governed by Code Section 702(a) shall be allocated among the
Members in proportion to the allocation of Profits, Losses and other items to
the Members hereunder, provided that any gain recognized from any disposition of
a Company asset that is treated as ordinary income because it is attributable to
the recapture of any depreciation or amortization shall be allocated among the
Members in the same ratio as the prior allocations of tax depreciation or
amortization, but not in excess of the gain otherwise allocable to each Member.
               (iii) Tax Credits. Any tax credits shall be allocated among the
Members in accordance with Regulation Section 1.704-1(b)(4)(ii), unless the
applicable Code provision shall otherwise require.
          (c) Conformity of Reporting. The Members are aware of the income tax
consequences of the allocations made by this Section 4.3 and hereby agree to be
bound by the provisions of this Section 4.3 in reporting their shares of Company
profits, gains, income, losses, deductions, credits and other items for income
tax purposes.
          (d) Excess Nonrecourse Liabilities. For purposes of determining a
Member’s proportionate share of the excess nonrecourse liabilities of the
Company within the meaning of Regulation Section 1.752-3(a)(3), the Members’
interests in the Company Profits are in proportion to their Percentage
Interests.

-21-



--------------------------------------------------------------------------------



 



ARTICLE V
Distributions
     5.1 In General. Except as otherwise provided herein and in Section 3 of the
Salt Lake JOA, all distributions shall be made in proportion to the Members’
Percentage Interests.
     5.2 Periodic Distributions. Periodic distributions of cash flows from the
Company’s operations shall be made in the manner set forth in Sections 3 and 4
of the Salt Lake JOA, subject to the provisions of Section 3.3 hereof relating
to payments on loans made by a Non-Defaulting Member. Subject to the foregoing,
all distributions shall be made in proportion to the Members’ Percentage
Interests in the manner provided in Sections 3 and 4 of the Salt Lake JOA.
ARTICLE VI
Accounting and Reports
     6.1 Books and Records.
          (a) The Company shall maintain or cause to be maintained at an office
of the Company this Agreement and all amendments thereto and full and accurate
books of the Company showing all receipts and expenditures, assets and
liabilities, Profits and Losses, and all other books, records and information
required by the Act as necessary for recording the Company’s business and
affairs. The Company’s books and records shall be maintained in accordance with
GAAP except to the extent otherwise provided hereunder for purposes of
maintaining Capital Accounts in accordance with Article IV hereof and
calculating the Profits or Losses charged or credited thereto. Such documents,
books and records shall be maintained at such

-22-



--------------------------------------------------------------------------------



 




office or such designated successor office until six (6) years after the
termination and liquidation of the Company.
          (b) Each Member shall, upon 24 hours’ advance notice, have the right
at reasonable times during usual business hours to inspect the facilities of the
Company, to observe the Company’s operations and to examine and make copies of
the books of account including books and records of the Company relating to the
reserves, assets, liabilities and expenses of the Company and expenditures by
the Management Committee on behalf of the Company; provided, however, that none
of the foregoing activities shall be conducted in a manner that unreasonably
interferes with the Company’s operations or business or the Management
Committee’s management thereof. Such right may be exercised through any agent or
employee of a Member designated in writing by it or by an independent public
accountant, engineer, attorney or other consultant so designated. The Member
making the request shall bear all expenses incurred in any inspection or
examination made at such Member’s behest. Should any inspection or examination
disclose any errors or improper charges, the Management Committee shall make, or
cause to be made, appropriate adjustments therefor.
     6.2 Reports to Members.
          (a) Each Member shall be entitled: (i) promptly upon their
availability and in any event within eight (8) business days after the end of
each quarterly period in each fiscal year, to an unaudited balance sheet and
unaudited statements of income or loss and cash flows for the quarterly period
then ended and for the fiscal year-to-date, and (ii) promptly upon their
availability and in any event within sixty (60) days after the

-23-



--------------------------------------------------------------------------------



 



end of each fiscal year, to an audited balance sheet of the Company as at the
end of such fiscal year, and audited statements of income or loss and cash flows
for such fiscal year, all in reasonable detail and accompanied by an opinion
thereon of the Company’s independent certified public accountants, such balance
sheet and statements of income or loss and cash flows to include a comparison of
the current fiscal year with the fiscal year immediately preceding, if any.
          (b) The Company shall, in addition, provide to each Member such
information as may be necessary for it to comply with applicable financial
reporting requirements of any competent governmental authorities or agencies or
of any stock exchange on which the shares of any such Member or Affiliate are
listed including, without limitation, the New York Stock Exchange and the U.S.
Securities and Exchange Commission, and such information regarding the financial
position, business, properties or affairs of the Company as a Member may
reasonably request.
     6.3 Tax Matters Member/Annual Tax Returns.
          (a) K-T, LLC (or its successor-in-interest) is hereby designated
hereafter to serve as the “Tax Matters Member” for federal income tax purposes
pursuant to Section 6231 of the Code and is authorized to do whatever is
necessary to qualify as such. K-T, LLC shall serve as the Tax Matters Member
until the end of the fourth taxable year following the Effective Date (the
“Initial Tax Matters Term”). After the end of the Initial Tax Matters Term, DNPC
(or its successor-in-interest) shall be the Tax Matters Member for the next four
taxable years of the Company. Thereafter, K-T, LLC and DNPC shall serve
alternate four year terms as the Tax Matters Member, starting again with K-T,
LLC. If a Member resigns as the Tax Matters Member, the

-24-



--------------------------------------------------------------------------------



 




Member who is next due to serve as the Tax Matters Member shall serve out the
remainder of the term of the Member who resigned. The Tax Matters Member shall,
as soon as practicable under the circumstances, inform each Member of all
tax-related matters that are, or have the reasonable potential to become,
material to one or both Members that come to its attention as Tax Matters
Member.
          (b) Notwithstanding the designation of a Member as the Tax Matters
Member:
               (i) any right or power delegated by the Code to the Tax Matters
Member may be exercised by Absolute Majority Vote of the Management Committee;
               (ii) no tax return, tax form or (except as provided in
Section 6.5) any election shall be filed with or sent to the U.S. or any foreign
government without the approval of the Management Committee. If an unresolvable
dispute arises over any such return, form or letter of election, the Company’s
firm of independent accountants or another firm of independent accountants, as
selected by the Management Committee (by Absolute Majority Vote), shall be
engaged to settle such dispute and the determination of the firm so selected
shall be final;
               (iii) each Member shall have the right to review all tax returns,
tax forms, letters and other tax related documents of the Company and all
information necessary to support any item on any tax return, tax form, letter or
other tax-related document of the Company at least 30 days prior to the filing
thereof.
          (c) The Tax Matters Member shall prepare or cause to be prepared all
tax or informational returns required of the Company and/or relating to the
Members, which returns shall be reviewed in advance of filing by the Member’s
and the

-25-



--------------------------------------------------------------------------------



 




Company’s independent accountants and shall be approved for filing and/or
distribution to the Members by the Management Committee. Within ninety (90) days
after the end of each taxable year, the Tax Matters Member shall cause to be
furnished to each Member such information in the possession of the Tax Matters
Member or its Affiliate as may be requested by such Member as necessary to
timely fulfill such Member’s federal, state, local and foreign tax obligations,
including Form K-1, or any similar form as may be required by the Code or the
Internal Revenue Service (the “IRS”) or, to the extent any such information is
not in the Tax Matters Member’s possession, the Tax Matters Member shall take
all reasonable steps necessary to have such information provided to the
requesting Member. The Tax Matters Member and the Management Committee shall
consider in good faith, consistent with Section 6.3(a) and (b) hereof, any
comments of the Members with respect to such Form K-1 or similar form made
within thirty (30) days of the Member’s receipt of a copy thereof. The Members
shall file their corporate or partnership returns in a manner consistent with
the Company tax and information returns.
          (d) The Tax Matters Member shall, consistent with the Business Plan,
use its best efforts to do all acts and take whatever steps are required to
maximize, in the aggregate, the federal, state and local income tax advantages
available to the Members and shall defend all tax audits and litigation with
respect thereto. The Tax Matters Member shall maintain the books, records and
tax returns of the Company in a manner consistent with the acts, elections and
steps taken by the Company.

-26-



--------------------------------------------------------------------------------



 



          (e) The Tax Matters Member shall be reimbursed for all out-of-pocket
expenses reasonably and appropriately incurred in connection with the
performance of its duties as such.
     6.4 Actions in Event of Audit. If any tax audit of any of the Company’s
books and records shall occur, each Member shall, at its own expense, be offered
an appropriate opportunity to participate in such audit. No Member may contest,
settle or otherwise compromise assertions of the auditing agent which may be
adverse to the Company or the other Member without the approval of the
Management Committee. The Management Committee may, if it determines that the
retention of accountants or other professionals would be in the best interests
of the Company, retain such accountants or other professionals, to assist the
Company in any such audits. Neither the Tax Matters Member nor any other Member
shall have any obligation to provide funds for or in connection with such audit,
and the taking of any action and the incurring of any expense by the Management
Committee or the Members in connection with any such audit, except to the extent
required by law, is a matter in the sole discretion of the Management Committee
or the Members, as the case may be.
     6.5 Tax Election. The Tax Matters Member shall, at the request of both
Members, cause the Company to file an election under Code Section 754 and the
Regulations thereunder and a corresponding election under the applicable section
of state and local law.

-27-



--------------------------------------------------------------------------------



 



ARTICLE VII
Actions by Members
     7.1 Meetings/Actions by Members. Meetings of the Members shall hereafter be
held at the place and time designated from time to time by any Member upon at
least five (5) business days prior written notice to the other Member. Subject
to the provisions of Section 7.3 hereof, such meetings may be in person or by
telephone. K-T, LLC and DNPC (or their successors-in-interest), whether present
in person or by proxy, shall constitute a quorum for the transaction of business
at any meeting of the Members. Subject to the provisions of this Agreement, any
matter brought before a meeting of the Members shall be decided by unanimous
vote of the Members present at a duly constituted meeting at which a quorum is
present, except as otherwise expressly provided in this Agreement. The Chairman
of the Management Committee (if present in person) shall preside at all meetings
of the Members. In the absence of the Chairman of the Management Committee, such
other person as shall be selected by the unanimous vote of those in attendance
shall preside over a meeting of the Members. The Company shall promptly deliver
written notice of any action taken at a meeting to any Member not present at
such meeting.
     7.2 Certain Matters Requiring Approval of the Members. “Reserved Matters”
are those actions requiring the written approval of all of the Members. In
addition to Reserved Matters identified as such elsewhere in this Agreement, the
following shall be considered Reserved Matters:
          (a) admit any new Member or Substitute Member to the Company and
determine the terms upon which such new Member or Substitute Member is to be
admitted;

-28-



--------------------------------------------------------------------------------



 



          (b) require additional capital contributions or loans from the Members
except as otherwise expressly contemplated in Section 3.2 hereof;
          (c) sell, lease or otherwise dispose of any material assets of the
Company,
          (d) commit or cause the Company to acquire all or substantially all of
the capital stock or all or substantially all of the assets of any person or
business;
          (e) cause the Company to create, or enter into, as applicable, any
consolidation, partnership, joint venture, association, trust or other business
entity;
          (f) merge or consolidate with any person;
          (g) except as permitted pursuant to Article XI of this Agreement,
dissolve or liquidate the Company;
          (h) authorize the issuance of any securities by the Company, except as
otherwise may be expressly permitted in this Agreement;
          (i) adopt or approve any amendment to this Agreement;
          (j) add to or change the Business Purpose of the Company;
          (k) enter into any line of business not contemplated by the Company’s
Business Purpose;

          (l) any Reserved Matters as defined in the Salt Lake JOA.
     7.3 Action by Consent. Any action permitted or required to be taken on
behalf of the Company at any meeting of the Members pursuant to Section 7.2 of
this Agreement may be taken without a meeting, by written consent signed by the
Members required to approve such action, provided that each Member is given
notice of such

-29-



--------------------------------------------------------------------------------



 



proposed action at least 48 hours prior to the taking of such action and is
provided a written copy of the action promptly after its adoption.
     7.4 Limitation on Rights of Defaulting Member. Notwithstanding anything in
this Agreement to the contrary, a Defaulting Member, as defined in Section 3.4
hereof, shall, during the continuance of the default, have none of the rights of
a Member under this Article VII, and all rights of Members under this
Article VII relating to any such matter shall, during the continuance of such
default, be exercised solely by the Non-Defaulting Member.
ARTICLE VIII
Management Committee
     8.1 The Management Committee. Except for matters which are reserved under
the terms of this Agreement, by the Articles of Organization or by the Act to be
exercised, done or approved by the Members, the business and affairs of the
Company shall hereafter be managed under the direction and authority of the
Management Committee, as defined and instituted, in the manner provided in
Section 2.02 of the Salt Lake JOA.
          8.2 Limitation of Rights of Defaulting Member. Notwithstanding
anything in this Agreement to the contrary, the Managers appointed by a
Defaulting Member shall, during the continuance of the default, have no rights
as Managers under this Article VIII, and all rights of the Managers under this
Article VIII shall, during the continuance of such default, be exercised solely
by the Managers appointed by the Non-Defaulting Member.

-30-



--------------------------------------------------------------------------------



 



          8.3 Officers, etc. A Chairman and Vice-Chairman of the Management
Committee, other officers, and an Executive Committee, shall be appointed and
function as contemplated in Sections 2.03 through 2.06 of the Salt Lake JOA.
ARTICLE IX
Transfer of Company Interests; Additional and Substitute Members
     9.1 Prohibited Transfers. Except as otherwise provided by law, all of the
following prohibitions and restrictions on Transfers shall apply:
          (a) No Transfer may be made of any Member’s Interest except to the
extent permitted by Section 2.01 of the Salt Lake JOA. :
          (b) No Transfer may be made of only a part of a Member’s Interest. The
intent of the Members is that there will never be more than two Members.
          (c) Any Transfer not prohibited in subsection (a) above may be made
only upon compliance with the provisions of this Agreement, including, to the
extent by its terms applicable, the provisions of Section 9.2 hereof.
     Any Transfer in violation of this Article IX shall be null and void as
against the Company and any and all other persons, and the transferring Member
shall be liable to the Company and the other Member for all damages that they
may sustain as a result of such attempted Transfer.
     9.2 Permitted Transfers by Members. With respect to any Transfer by a
Member of its Interest that is not prohibited under Section 9.1, no such
Transfer, except a Transfer pursuant to Section 9.1 herein or a Transfer by
either Member to the other Member, shall hereafter be made unless:

-31-



--------------------------------------------------------------------------------



 



          (a) the Member desiring to consummate such Transfer (the “Assigning
Member”), and the prospective Transferee shall each execute, acknowledge and
deliver to the Company such instruments of transfer and assignment with respect
to such Transfer and such other instruments as may be reasonably satisfactory in
form and substance to the Management Committee;
          (b) the Transfer shall not violate any federal or state securities
laws or other laws;
          (c) the Transfer shall not cause any nonrecourse debt that is not
already Member Nonrecourse Debt to become Member Nonrecourse Debt;
          (d) the Transfer shall not result in or create a “prohibited
transaction” as defined in Section 4975(c) of the Code, or result in or cause
the Company or any Member, or any Affiliate of a Member, to be liable for any
excise tax under Chapter 42 of the Code, or result in or cause any Interest or
the Company’s assets to become an asset of an employee benefit plan (as defined
in Section 3(3) of ERISA);
          (e) the Transfer shall not cause any violation of or an event of
default under, or result in acceleration of any indebtedness under, any note,
mortgage, loan, or similar instrument or document to which the Company is a
party;
          (f) the Transfer shall not cause a material adverse tax consequence to
the Company or any of the Members, including but not limited to any material
adverse tax consequence resulting, directly or indirectly, from the termination
of the Company under Section 708 of the Code; and,

-32-



--------------------------------------------------------------------------------



 




          (g) the Transfer, except a Transfer from one Member to the other
Member, shall not cause the Company to be classified as an entity other than a
partnership for purposes of the Code.
     9.3 Substitute Member. A Transferee of the entirety of an Interest (other
than a Transferee pursuant to an Involuntary Transfer pursuant to Section 9.4 of
this Agreement) who satisfies the conditions set forth in Section 9.2 hereof
shall hereafter have the right to become a Member in place of the Assigning
Member (a “Substitute Member”), but only if all of the following conditions are
satisfied:
          (a) the fully executed and acknowledged written instrument of
assignment that has been filed with the Company sets forth a statement of the
intention of the Assigning Member that the Transferee become a Substitute Member
in its place;
          (b) the Transferee executes, adopts and acknowledges this Agreement
(as it may be amended) and agrees to assume all the obligations of the Assigning
Member;
          (c) any costs of the Transfer incurred by the Company shall have been
reimbursed by the Assigning Member or the Transferee to the Company.
     Any Transferee that does not become a Substitute Member shall not be
entitled to exercise any rights of a Member or be entitled to any interest in
the Company other than such rights as the transferor may have held in the
Profits, Losses and/or capital of the Company.
     9.4 Involuntary Transfers.
          (a) Upon any Transfer hereafter of a Member’s Interest due to
bankruptcy, or other insolvency, involuntary dissolution or liquidation of a
Member, or

-33-



--------------------------------------------------------------------------------



 




foreclosure or other exercise of any remedies by a party holding a security
interest in the Interest of a Member (each, an “Involuntary Transfer”), or upon
the occurrence of a “Bankruptcy Event” with respect to any Member, neither such
Member nor any Transferee of a Member’s Interest as a result of an Involuntary
Transfer or a Bankruptcy Event shall thereafter be entitled to exercise any
rights of a Member, nor shall either thereby or thereafter be entitled to any
Interest in the Company other than such rights as such Member may have held,
immediately prior to the occurrence of the Involuntary Transfer or Bankruptcy
Event, in the Profits, Losses and/or capital of the Company. A Transferee by
Involuntary Transfer of a Member’s Interest or a result of a Bankruptcy Event
shall not become a Substitute Member unless the remaining Member consents.
Subject to subsection (c) below, the Company may elect to purchase the Interest
which is the subject of an Involuntary Transfer or which is held by a Member
that has suffered the occurrence of a Bankruptcy Event. Upon such election by
the Company, the holder of such Interest shall transfer such Interest to the
Company free and clear of all liens and encumbrances and shall be entitled to
receive an amount equal to the fair market value of such Interest. The amount
thus to be paid by the Company shall be paid in full in cash within sixty
(60) days of the Company’s election to acquire such Interest. The Member whose
Interest was the subject of the Involuntary Transfer or who suffered the
occurrence of the Bankruptcy Event shall remain fully liable to the Company for
all such Member’s outstanding debts, obligations and liabilities to the Company
incurred while it was a Member.
          (b) (i) For the purposes of calculating the amount to be paid pursuant
to the preceding sub-paragraph, “fair market value” as used therein shall be

-34-



--------------------------------------------------------------------------------



 




the amount that would be paid for the Interest in the Company as a going concern
(taking into consideration the effects of the Involuntary Transfer or Bankruptcy
Event), on a consolidated basis, by a willing buyer to a willing seller;
provided, however, notwithstanding anything herein to the contrary, the entire
negative effect of the Involuntary Transfer or Bankruptcy on the fair market
value of the Company shall be charged to the Interest being valued. The Member
who has suffered the Bankruptcy Event or the Transferee whose Interest is the
subject of the Involuntary Transfer, as the case may be, and the remaining
Member may mutually agree as to the fair market value of the Interest in
question. If such Member or Transferee and the remaining Member are unable to
agree on such fair market value within fifteen (15) days of the remaining
Member’s election to purchase the subject Interest, then fair market value shall
be determined pursuant to Section 9.4(b)(ii) by two independent qualified
appraisers, one to be appointed by the Member or Transferee and one to be
appointed by the remaining Member.
               (ii) The two independent appraisers shall be appointed within
fifteen (15) days after receipt by such Member or Transferee of written notice
from the remaining Member of its decision to determine fair market value by
appraisal. If either side fails to appoint an appraiser within such period, then
its right to do so shall lapse and the appraisal made by the one independent
appraiser who is timely appointed shall be the fair market value. If two
appraisals are made, and if the two appraised values differ by less than 15% of
the higher appraised value, fair market value shall be the average of the two
appraisals, and if the two appraised values differ by more than 15% of the
higher appraised value, the two appraisers shall jointly select a third
appraiser

-35-



--------------------------------------------------------------------------------



 



and, the fair market value shall be the average of the two of the three
appraisals that are closest together in amount. All appraisals shall be made
within sixty (60) days of appointment of an appraiser, and written notice of the
results of such appraisals shall be given to all parties within such 30-day
period. The fair market value of the Company shall be determined in its entirety
as a going concern, with such Member or Transferee receiving a proportionate
part of such total value based upon its Percentage Interest; provided, however,
notwithstanding anything herein to the contrary, the entire negative effect of
the Involuntary Transfer or Bankruptcy on the fair market value of the Company
shall be charged to the Interest of such Member or Transferee whose Interest is
being purchased. In making any appraisal hereunder, all debts and liabilities
shall be taken into account. Each party shall pay the fees of the appraiser
selected by it, and each side shall share evenly the fees of the third
appraiser, if any.
          (c) Notwithstanding anything in this Section 9.4 to the contrary, the
Company shall have the right, without liability, to rescind its election to
purchase the Interest which is the subject of an Involuntary Transfer or which
is held by a Member that has suffered the occurrence of a Bankruptcy Event at
any time within fifteen (15) days after the fair market value of the Company has
been determined. Notwithstanding anything in this Agreement to the contrary, all
decisions by the Company that are contemplated by this Section 9.4 shall be made
without any participation by the Member who has suffered the Bankruptcy Event of
by any Manager subject to its appointment.

-36-



--------------------------------------------------------------------------------



 



ARTICLE X
Dissolution and Liquidation
     10.1 Dissolution. Except as provided in Section 10.2, the Company shall be
dissolved upon the first to occur hereafter (each a “Dissolution Event”) of:
          (a) The sale, transfer or other disposition of all or substantially
all the assets of the Company, including by condemnation or eminent domain;
          (b) The execution of an agreement in writing among all the Members to
dissolve the Company; or

          (c) The entry of a decree of judicial dissolution of the Company.
For purposes of this Agreement, a Dissolution Event shall not be deemed to
include any other event, including, but not limited to, any event specified
under the Act as affecting the dissolution of a limited liability company formed
under the Act.
     10.2 Closing of Affairs.
          (a) Except as otherwise contemplated in this Agreement, upon the
occurrence of a Dissolution Event, the Members will meet and use their best
efforts to develop a just and equitable plan for discontinuing and dissolving
the Company and, to the extent both Members then continue to own and publish
their respective newspapers (The Salt Lake Tribune and Deseret Morning News),
for distributing the Company’s assets in kind between the Members (after
collection of all receivables and payment of all indebtedness and liabilities of
the Company and all costs of dissolution and liquidation), so as, to the extent
practicable, to enable the Members to continue publication of The Salt Lake
Tribune and Deseret Morning News, respectively, independently of the Company (a
“Distribution Plan”), in the manner set forth in Section 13 of the Salt Lake
JOA. If the Members agree on a Distribution Plan, the assets of the

-37-



--------------------------------------------------------------------------------



 



Company shall be distributed in accordance with the Distribution Plan, and the
Company shall thereupon be dissolved. Except as provided in the Distribution
Plan and upon effective distribution of assets by the Company pursuant thereto,
no Member shall have any separate right, title or interest in or to any asset of
the Company.
          (b) If the Members are unable to agree upon a Distribution Plan then,
subject to the right of either party to petition for a court appointed receiver,
as provided in Section 13 of the Salt Lake JOA, the Members shall commence to
close the affairs of the Company, including payment of the Company’s liabilities
and making such distributions to the Members as may be authorized hereunder and
to terminate the existence of the Company, in each instance in the manner as the
Members may reasonably determine to be appropriate. Upon complete liquidation of
the Company’s property and compliance with the distribution provisions set forth
in Section 10.2(c) hereof, the Company shall cease its existence, and the
Management Committee shall cause to be executed, acknowledged and filed all
certificates necessary to terminate the Company.
          (c) In liquidating the Company, the assets of the Company shall be
applied to the extent permitted by the Act in the following order of priority:
               (i) First, to pay the costs and expenses of the closing of the
affairs and liquidation of the Company;
               (ii) Second, to pay the matured debts and liabilities of the
Company to third parties;
               (iii) Third, to establish reserves adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company, provided
that at the

-38-



--------------------------------------------------------------------------------



 



expiration of such period of time as the Members may deem advisable, the balance
of such reserves remaining after the payment of such contingencies or
liabilities shall be distributed as hereinafter provided;
               (iv) Fourth, to pay the matured debts and liabilities of the
Company to the Members including those arising pursuant to Section 3.4 of this
Agreement; and
               (v) Fifth, to all Members in proportion to each Member’s positive
Capital Account balance at the time of the distribution of the assets.
     10.3 Orderly Liquidation. A reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the discharge of
liabilities so as to minimize the losses normally attendant upon a liquidation.
     10.4 Deficit Upon Liquidation. Except to the extent otherwise provided in
this Agreement or by law with respect to third-party creditors of the Company,
upon liquidation, none of the Members shall be liable to the Company for any
deficit in its Capital Account, nor shall such deficits be deemed assets of the
Company.
ARTICLE XI
Amendments to Agreement
     Amendments to this Agreement and to the Articles of Organization of the
Company shall be approved in writing by all of the Members. An amendment shall
become effective as of the date specified therein, or if none is specified as of
the date of such approval or as otherwise provided in the Act.

-39-



--------------------------------------------------------------------------------



 



ARTICLE XII
Indemnification
     12.1 Remedies for Breach. Except as otherwise limited by this Agreement,
each Member shall have such remedies at law or in equity or as provided in this
Agreement for breach of the representations, warranties, obligations, and
covenants of this Agreement by any other Member.
     12.2 Limitation of Liability. Notwithstanding any other provision of this
Agreement, except with respect to actions, demands, proceedings or suits of
third parties for which indemnification is required pursuant to Section 12.3, no
Member shall be liable to any other Member or entity claiming by or through any
other Member for any lost profits or any special, incidental, consequential, or
punitive loss or damage arising out of this Agreement or any breach thereof or
any actions or omissions in connection therewith or as the result of any
investment in the Company by any Member or any rights as an investor or Member.
     12.3 Indemnification by Members for Breach of Representations or
Warranties.
          (a) Indemnification. Each Member (the “Indemnifying Member”) agrees to
defend and hold harmless the Company, any other Members and their affiliates,
officers, directors, trustees, employees and agents, and any manager, officer,
employee, or agent of the Company (each an “Indemnified Party”) from and against
any action, demand, proceeding or suit, whether civil, criminal, administrative
or investigative (an “Action”) threatened or brought against such Indemnified
Party by a third party who is not the Company or a Member or an Affiliate of any
Member or anyone claiming by or through the Company or a Member, and based on a
claim which

-40-



--------------------------------------------------------------------------------



 




if true would mean that the Indemnifying Member had breached representations or
warranties made by such Indemnifying Member in Section 2.10 of this Agreement;
provided, that such indemnification shall be limited to (i) all costs of defense
(including, but not limited to, reasonable investigation costs, reasonable
attorney fees and all other reasonable costs of defending the Action at all
adjudicatory levels), (ii) any monetary amounts required to settle such Action
or to satisfy any judgment, order, award, or similar requirement entered in any
such Action, (iii) the costs and expenses incurred by the Company in complying
with, or avoiding by settlement, any injunctive or other relief sought by the
party bringing such Action, and (iv) any actual monetary damages incurred by
each Member other than the Indemnifying Member.
          (b) Notice and Defenses of Claims.
               (i) The Indemnified Party shall give prompt written notice to the
Indemnifying Member of each Action that, in the opinion of the Indemnified
Party, is likely to give rise to a right of indemnification under this
Section 12.3; provided, however, that failure to give such notice of an Action
shall not affect the obligations of the Indemnifying Member under this Section
12.3 except to the extent the Indemnifying Member has demonstrated actual damage
caused by such failure. Such notice shall describe the Action in reasonable
detail and shall indicate the amount (estimated, if necessary) of the loss that
has been or may be suffered by the Indemnified Party.
               (ii) Subject to the provisions of this Section 12.3, the
Indemnifying Member shall have the right to control and conduct at its own
expense the defense and settlement of any such Action with counsel reasonably
satisfactory to the Indemnified Party, provided, however, that the consent of
all the Members (other than

-41-



--------------------------------------------------------------------------------



 



the Indemnifying Member) is required for any settlement which would materially
affect the ability of the Company to engage in the business contemplated in its
current Business Plan. Each Indemnified Party may also retain counsel at its own
expense to participate in the defense of the Action.
               (iii) After notice from the Indemnifying Member of its election
to control and conduct the defense and settlement of such Action, the
Indemnifying Member shall not be liable to the Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with defense and settlement of such Action. The Indemnified Party shall
cooperate with the Indemnifying Member in connection with any such Action by
making personnel, books and records (to the extent not inconsistent with any
applicable legal privilege) relevant to the Action available to the Indemnifying
Member, and grant such authorization as may reasonably be necessary in
connection with the defense and settlement of any such Action.
               (iv) In the event that the Indemnifying Member does not wish to
control and conduct the defense and settlement of any such Action, or any other
Member (other than the Indemnifying Member) does not receive from the
Indemnifying Member reasonable assurances (when requested by such other Member)
that the Indemnifying Member will have the financial resources to defend the
Action and fulfill its indemnification obligations hereunder, the Company shall
have the right to control and conduct the defense and settlement of the Action
without the participation of the Indemnifying Member, and will not be required
to obtain the consent of the Indemnifying Member to any settlement of such
Action.

-42-



--------------------------------------------------------------------------------



 



               (v) The Indemnified Party shall use its reasonable efforts
consistent with sound business practice to mitigate the losses or damages for
which indemnification is sought hereunder.
     12.4 Indemnification by Company.
          (a) Except as provided in subsection (k) below, the Company shall
indemnify any person or entity that was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company), by reason of the fact that such person or
entity is or was a member of the Management Committee, a Member, or officer or
is or was serving at the request of the Company as a director, officer,
employee, representative or agent of another entity, against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such person or entity in connection with such action,
suit or proceeding if such person or entity acted in good faith and in a manner
such person or entity reasonably believed to be in or not opposed to the best
interest of the Company, and, with respect to any criminal action or proceeding,
had no reasonable cause to believe his, her or its conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that such person or entity did not act in good
faith and in a manner which he, she or it reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that his, her or its
conduct was unlawful.

-43-



--------------------------------------------------------------------------------



 



          (b) Except as provided in subsection (k) below, the Company shall
indemnify any person or entity that was or is a party or is threatened to be
made a party to any threatened, pending or completed action or suit in the right
of the Company to procure a judgment in its favor by reason of the fact that
such person or entity is or was a member of the Management Committee, a Member
or officer of the Company, or is or was serving at the request of the Company as
a director, officer, employee, representative or agent of another entity,
against expenses (including attorneys’ fees) actually and reasonably incurred by
him, her or it in connection with the defense or settlement of such action or
suit if he, she or it acted in good faith and in a manner such person or entity
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification shall be made in respect of any claim,
issue or matter as to which such person or entity shall have been adjudged to be
liable to the Company unless and only to the extent that a Utah state court or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such person or entity is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.
          (c) To the extent that a member of the Management Committee or a
Member or officer of the Company has been successful on the merits or otherwise
in defense of any action, suit or proceeding referred to in paragraphs (a) and
(b) of this Section 12.4, or in defense of any claim therein, he, she or it
shall be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by him, her or it in connection therewith.

-44-



--------------------------------------------------------------------------------



 



          (d) Any indemnification under paragraphs (a) and (b) of this
Section 12.4 (unless ordered by a court of competent jurisdiction) shall be made
by the Company only as authorized in the specific case upon a determination that
indemnification of the member of the Management Committee, a Member or officer
is proper in the circumstances because he, she or it has met the applicable
standard of conduct set forth in paragraphs (a) and (b) of this Section 12.4.
Such determination shall be made (i) by the Management Committee by a majority
vote of the members thereof who were not parties to such action, suit or
proceeding (even if such persons constitute less than a quorum), (ii) if a
majority of the disinterested members of the Management Committee (even if such
persons constitute less than a quorum) so directs, by independent legal counsel
in a written opinion or (iii) if no disinterested members of the Management
Committee exist, by all Members.
          (e) Expenses (including attorneys’ fees) incurred by a member of the
Management Committee or a Member in defending any civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding
upon receipt of an undertaking by or on behalf of such person to repay such
amount if it shall ultimately be determined that he, she or it is not entitled
to be indemnified by the Company pursuant to this Section 12.4. Expenses
(including attorneys’ fees) incurred by officers of the Company shall be paid
upon such terms and conditions, if any, as the Management Committee deems
appropriate.
          (f) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 12.4 shall not be deemed exclusive of any
other rights

-45-



--------------------------------------------------------------------------------



 




to which those seeking indemnification or advancement of expenses may be
entitled under any agreement, vote of the Members or vote of the disinterested
members of the Management Committee or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office.
          (g) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 12.4 shall continue as to a person or entity
who has ceased to be a member of the Management Committee, a Member or officer
and shall inure to the benefit of the heirs, executors, administrators,
successors or permitted assigns of such person or entity.
          (h) Notwithstanding anything in this Section 12.4 to the contrary, the
Company shall not have the obligation of indemnifying any person or entity with
respect to proceedings, claims or actions initiated or brought voluntarily by
such person or entity and not by way of defense.
          (i) The Company may purchase and maintain insurance or another
arrangement on behalf of any person or entity who is or was a member of the
Management Committee, a Member, or an officer, employee, agent or other person
or entity identified in this Section 12.4 against any liability asserted against
such person or entity or incurred by such person or entity in such a capacity or
arising out of the status of such a person or entity, whether or not the Company
would have the power to indemnify such person or entity against that liability
under this Section 12.4 or otherwise.

-46-



--------------------------------------------------------------------------------



 



          (j) The indemnification set forth in this Section 12.4 shall in no
event cause the Members to incur any personal liability beyond their total
Capital Contribution, nor shall it result in any liability of the Members to any
third party.
ARTICLE XIII
General Provisions
     13.1 Arbitration.
          (a) Each Member agrees that, in the event of any deadlock with respect
to any Reserved Matter (the “Dispute”), it will be resolved in the manner set
forth in Section 26 of the Salt Lake JOA.
          (b) Nothing in this Agreement shall preclude a Member from seeking
equitable or other relief from a court of competent jurisdiction when such
relief is unavailable pursuant to the Rules, as defined in Section 26 of the
Salt Lake JOA.
          (c) The parties hereto agree that given the nature of those matters
that are the Reserved Matters, any arbitration relating to a Dispute shall be
conducted and concluded as expeditiously as possible, and the parties shall use
their best efforts to that end.
     13.2 Notices. Unless otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given hereunder to
the Members shall be in writing, directed or addressed to the following
respective addresses:

         
 
  If to DNPC to:   Deseret News Publishing Company
 
      30 East First South
 
      Salt Lake city, Utah 84111
 
      Attention: Ellis R. Ivory, Chairman

-47-



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Kirton & McConkie, P.C.
 
      Eagle Gate Tower
 
      60 East South Temple Street, Suite 1800
 
      Salt Lake City, Utah 84111
 
      Attention: Robert W. Edwards, Esq.
 
       
 
  If to K-T, LLC to:   Kearns-Tribune, LLC
 
      c/o MediaNews Group, Inc.
 
      1560 Broadway, Suite 2100
 
      Denver, CO 80202
 
      Attention: Joseph J. Lodovic, IV, President
 
       
 
  With a copy to:   Hughes Hubbard & Reed LLP
 
      1775 I Street, NW, Suite 600
 
      Washington, D.C. 20006
 
      Attention: Howell E. Begle, Jr., Esq.

and shall be either (i) delivered by hand, (ii) delivered by a nationally
recognized commercial overnight delivery service, (iii) mailed postage prepaid
by registered or certified mail, or (iv) transmitted by facsimile, with receipt
confirmed. Such notices shall be effective: (a) in the case of hand deliveries,
when received; (b) in the case of an overnight delivery service, when received
in accordance with the records of such delivery service; (c) in the case of
registered or certified mail, upon the date received by the addressee as
determined by the U.S. Postal Service; and (d) in the case of facsimile notices,
when electronic indication of receipt is received. Any Member may at any time
change its address and telecopy number for all notices and other communications
required or permitted to be given hereunder by written notice to the other
Member given in accordance with this Section 13.2.
     13.3 Confidentiality. Each of the Members agrees that, except as required
by law, legal process, government regulators, or as reasonably necessary for
performance of its obligations or enforcement of its rights under this
Agreement, without the prior

-48-



--------------------------------------------------------------------------------



 



written consent of the other Members, it will treat and hold as confidential
(and not disclose or provide access to any person other than such Member’s
attorneys or accountants) and it will cause its Affiliates, officers, managers,
partners, employees and agents to treat and hold as confidential (and not
divulge, provide access to any person, or use to the detriment of any Member or
the Company) all confidential information disclosed by the Company and relating
to (i) the business of the Company and (ii) any patents, inventions, designs,
know-how, trade secrets or other intellectual property relating to the Company,
in each case excluding (A) information in the public domain when received by
such Member or thereafter in the public domain through sources other than such
Member, (B) information lawfully received by such Member from a third party not
subject to a confidentiality obligation, (C) information already in the
possession of the Member, and (D) information developed independently by such
Member. The obligations of the Members hereunder shall not apply to the extent
that the disclosure of information otherwise determined to be confidential is
required by applicable law, provided, however, that prior to disclosing such
confidential information to any party other than a governmental agency
exercising its ordinary regulatory oversight of a Member, a Member shall notify
the Company thereof, which notice shall include the basis upon which such Member
believes the information is required to be disclosed. This Section 13.3 shall
survive for a period of four years with respect to any Member that withdraws
from the Company and, for any period of time agreed to by the Members, with
respect to any dissolution or termination of the Company pursuant to Article XII
hereof.

-49-



--------------------------------------------------------------------------------



 



     13.4 Public Announcements. Except as required by law, no party hereto will
make any public announcement concerning this Agreement and the transactions
contemplated hereby prior to the first mutually agreed upon announcement thereof
without the consent of the other party and then only upon the maximum advance
notice to the other party which is practicable under the circumstances.
     13.5 Entire Agreement, Amendments, etc. This Agreement, together with the
Supplemental Agreement and the other documents being executed by the parties in
connection herewith, constitutes the entire understanding and agreement of the
parties with respect to the subject matter hereof except as otherwise
contemplated in this Agreement or the Supplemental Agreement. No course of prior
dealings among all of the parties shall be relevant to supplement or explain any
term used in this Agreement. Acceptance and acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or the acquiescing party has
knowledge of the nature of the performance and an opportunity for objection. All
waivers, amendments and modifications of this Agreement must be confirmed in
writing and must be approved by the Members in the manner specified in
Article XII of this Agreement. No waiver of any terms or conditions of this
Agreement in any instance shall operate as a waiver of any other term or
condition or as a waiver in any other instance.
     13.6 Construction Principles. As used in this Agreement words in any gender
shall be deemed to include all other genders. The singular shall be deemed to
include the plural and vice versa. References in this Agreement to K-T, LLC and
DNPC include their respective successors and permitted assigns. The captions and
Article and Section

-50-



--------------------------------------------------------------------------------



 



headings in this Agreement are inserted for convenience of reference only and
are not intended to have significance for the interpretation of or construction
of the provisions of this Agreement. This Agreement has been jointly drafted by
the parties, and the parties agree that the provisions of this Agreement are not
to be construed more strictly against one party than the other.
     13.7 Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, each of which when so executed will be an
original, but all of which together will constitute one and the same instrument.
     13.8 Severability. If any provision of this Agreement is held to be invalid
or unenforceable for any reason, such provision shall be ineffective to the
extent of such invalidity or unenforceability; provided, however, that the
remaining provisions will continue in full force without being impaired or
invalidated in any way. The parties hereto agree to replace any invalid or
unenforceable provision with a valid provision which closely approximates the
intent and economic effect of the invalid or unenforceable provision.
     13.9 Expenses. Each Member shall bear its own costs (including taxes) for
all matters involved in the negotiation, execution and performance of this
Agreement and related transactions.
     13.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah as applied to transactions taking
place wholly within Utah between Utah residents. Any legal action or proceedings
against either Member with respect to this Agreement may be brought in the
courts of the State

-51-



--------------------------------------------------------------------------------



 



of Utah in Salt Lake County or in the United States District Court for the
District of Utah, as either Member may elect, and both Members agree that such
jurisdiction shall be exclusive.
     13.11 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement shall be binding upon, and inure to the
benefit of, the Members and their respective permitted distributees, successors
and assigns.
     13.12 Additional Documents and Acts. Each Member agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Agreement and of the
transactions contemplated hereby.
     13.13 Third Party Beneficiaries. This Agreement is made solely for the
benefit of K-T, LLC and DNPC and their permitted successors and assigns and no
other person shall have any rights, interest, or claims hereunder or otherwise
be entitled to any benefits under or on account of this Agreement as a third
party beneficiary or otherwise.
     13.14 Limited Liability Company. The Company was formed as a limited
liability company and not as a partnership under the laws of the State of Utah
or any other laws; provided, however, that, to the extent permitted by law, the
Company will hereafter be treated as a partnership for federal, state and local
income tax purposes.

-52-



--------------------------------------------------------------------------------



 



     13.15 Salt Lake JOA. No provision of this Agreement, and no course of
action by KK-T, LLC and/or DNPC prior to the execution of this Agreement, was
intended to modify or amend the Salt Lake JOA or to constitute a waiver of any
rights or obligations of K-T, LLC or DNPC under the Salt Lake JOA. In the event
of any conflict between the provisions of this Agreement and the Salt Lake JOA,
the provisions of the Salt Lake JOA shall control.
     IN WITNESS WHEREOF, each Member has duly executed and become a party to
this Agreement as of this 1st day of July, 2006.

             
 
                KEARNS-TRIBUNE, LLC    
 
           
 
  By:   \s\ Joseph J. Lodovic, IV    
 
           
 
      Joseph J. Lodovic, IV    
 
      President    
 
                DESERET NEWS PUBLISHING COMPANY    
 
           
 
  By:   \s\ Jim M. Wall    
 
           
 
      Jim M. Wall    
 
      President    

-53-